Exhibit 10.1

AMENDED AND RESTATED INDEMNITY AGREEMENT

This Amended and Restated Agreement (this “Agreement”) made and entered into as
of this          day of                                     , 2012, by and
between Approach Resources Inc., a Delaware corporation (the “Company”), and
                             (“Indemnitee”), who is currently serving the
Company in the capacity of a director and/or officer thereof.

W I T N E S S E T H:

WHEREAS, the Company and Indemnitee entered into an Indemnity Agreement as of
July 12, 2007 and an amendment thereto effective as of December 31, 2008 (as
amended, the “Original Agreement”);

WHEREAS, the Company and Indemnitee recognize that the interpretation of
ambiguous statutes, regulations and court opinions and of the Restated
Certificate of Incorporation of the Company (the “Charter”) and Restated Bylaws
of the Company (the “Bylaws”), and the vagaries of public policy, are too
uncertain to provide the directors and officers of the Company with adequate or
reliable advance knowledge or guidance with respect to the legal risks and
potential liabilities to which they become personally exposed as a result of
performing their duties in good faith for the Company; and

WHEREAS, the Company and the Indemnitee are aware that highly experienced and
capable persons are often reluctant to serve as directors or officers of a
corporation unless they are protected to the fullest extent permitted by law by
comprehensive insurance and indemnification, especially since the legal risks
and potential liabilities, and the very threat thereof, associated with lawsuits
filed against the officers and directors of a corporation, and the resultant
substantial time, expense, harassment, ridicule, abuse and anxiety spent and
endured in defending against such lawsuits, whether or not meritorious, bear no
reasonable or logical relationship to the amount of compensation received by the
directors or officers from the corporation; and

WHEREAS, Section 145 of the General Corporation Law of the State of Delaware and
the Charter, which set forth certain provisions relating to the mandatory and
permissive indemnification of, and advancement of expenses to, officers and
directors (among others) of a Delaware corporation by such corporation, are
specifically not exclusive of other rights to which those indemnified thereunder
may be entitled under any bylaw, agreement, vote of stockholders or
disinterested directors or otherwise; and

WHEREAS, after due consideration and investigation of the terms and provisions
of this Agreement and the various other options available to the Company and the
Indemnitee in lieu thereof, the Board of Directors of the Company has determined
that the following Agreement is not only reasonable and prudent but necessary to
promote and ensure the best interests of the Company and its stockholders; and



--------------------------------------------------------------------------------

WHEREAS, the Company desires to have Indemnitee serve or continue to serve as an
officer and/or director of the Company, free from undue concern for
unpredictable, inappropriate or unreasonable legal risks and personal
liabilities by reason of his acting in good faith in the performance of his duty
to the Company; and Indemnitee desires to serve, or to continue to serve
(provided that he is furnished the indemnity provided for hereinafter), in
either or both of such capacities;

WHEREAS, the Company and Indemnity now desire to amend and restate the Original
Indemnity Agreement as set forth in this Agreement;

WHEREAS, this Agreement is intended to provide indemnification and advancement
rights in addition to those provided by the Charter, the Bylaws and any
resolutions adopted pursuant thereto, and shall not be deemed a substitute
therefore, nor to diminish or abrogate any rights of Indemnitee thereunder;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Indemnitee,
intending to be legally bound, do hereby agree that the Original Agreement shall
be amended and restated as follows:

1. Agreement to Serve. Indemnitee agrees to serve or continue to serve as
director and/or officer of the Company and as Indemnitee and the Company may
agree, as a director, officer, trustee, general partner, managing member,
fiduciary, employee or agent of another Enterprise, until his earlier death,
retirement, resignation or removal in accordance with the provisions of the
General Corporation Law of the State of Delaware and the Charter and Bylaws. The
Company acknowledges that the Indemnitee is relying on this Agreement in so
serving. The Indemnitee may at any time and for any reason resign from such
position (subject to any other obligation, whether contractual or imposed by
operation of law), in which event this Agreement shall continue in full force
and effect after such resignation as provided in Section 26 hereof.

2. Definitions. As used in this Agreement:

(a) “Change in Control” means a change in control of the Company of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A (or in response to any similar item on any similar schedule or
form) promulgated under the Securities Exchange Act of 1934 (the “Act”), whether
or not the Company is then subject to such reporting requirement; provided,
however, that, without limitation, such a Change in Control shall be deemed to
have occurred if (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Act) other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities of the Company representing 15% or more of the
combined voting power of the Company’s then outstanding securities without the
prior approval of at least two-thirds of the members of the Board of Directors
of the Company in office immediately prior to such person attaining such
percentage interest; (ii) there occurs a

 

2



--------------------------------------------------------------------------------

proxy contest, or the Company is a party to a merger, consolidation, sale of
assets, plan of liquidation or other reorganization not approved by at least
two-thirds of the members of the Board of Directors of the Company then in
office, as a consequence of which members of the Board of Directors in office
immediately prior to such transaction or event constitute less than a majority
of the Board of Directors thereafter; or (iii) during any period of two
consecutive years, other than as a result of an event described in clause
(ii) of this subsection (a), individuals who at the beginning of such period
constituted the Board of Directors of the Company (including for this purpose
any new director whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of such period) cease for
any reason to constitute at least a majority of the Board of Directors.

(b) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(c) “Enterprise” shall mean any other corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan, organization or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, officer, trustee, general partner, managing member, fiduciary,
employee or agent.

(d) The term “Expenses” includes, without limitation, all reasonable attorneys’
fees, accountants’ fees, retainers, court costs, transcript costs, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, or
being or preparing to be a witness in, or otherwise involved in, a Proceeding.
Should any payments by the Company under this Agreement be determined to be
subject to any federal, state or local income, excise or other tax, Expenses
will also include, to the fullest extent permitted by law, such amounts as are
necessary to place Indemnitee in the same after-tax position, after giving
effect to all applicable taxes, Indemnitee would have been in had such tax not
have been determined to apply to those payments (with offset for any deductions
which Indemnitee may have that are related to the indemnification amount but
without offset for any other deductions which Indemnitee may have that are not
related to the indemnification amount). Expenses also shall include (i) Expenses
incurred in connection with any appeal resulting from any Proceeding, including,
without limitation, the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent and
(ii) Expenses incurred by Indemnitee in connection with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement, by
litigation or otherwise.

(e) “Independent Counsel” means a law firm of at least 50 attorneys, or a member
of a law firm of at least 50 attorneys, that is experienced in matters of
corporation law and neither presently is, nor in the past five years has been,
retained to represent: (i) the Company or Indemnitee in any matter material to
either such party (other than with respect to matters concerning the Indemnitee
under this Agreement, or of

 

3



--------------------------------------------------------------------------------

other indemnitees under similar indemnification agreements), or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above and to fully indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

(f) “Proceeding” shall mean any threatened, pending or completed action, suit,
arbitration, investigation (including discovery), inquiry, alternative dispute
resolution mechanism, administrative or legislative hearing, or any other
proceeding (including without limitation, any securities laws action, suit,
arbitration, investigation, inquiry, alternative dispute resolution mechanism,
hearing or procedure) whether civil, criminal, administrative, arbitrative or
investigative and whether or not based upon events occurring, or actions taken,
before the date hereof, and any appeal in or related to such an action, suit,
arbitration, investigation (including discovery), inquiry, alternative dispute
resolution mechanism, administrative or legislative hearing, or any other
proceeding, whether conducted by or in the right of the Company or any other
person, that the Indemnitee in good faith believes could lead to any such
action, suit, arbitration, investigation (including discovery), inquiry,
alternative dispute resolution mechanism, administrative or legislative hearing,
or any other proceeding or appeal thereof. The final disposition of a Proceeding
shall be as determined by a settlement or the judgment of a court or other
investigative or administrative body. The Board of Directors shall not make a
determination as to the final disposition of a Proceeding.

(g) References to “fines” shall include any (i) excise taxes assessed with
respect to any employee benefit plan and (ii) penalties.

(h) References to “serving at the request of the Company” shall include any
service as a director, officer, trustee, general partner, managing member,
fiduciary, employee or agent which imposes duties on, or involves services by,
such director, officer, trustee, general partner, managing member, fiduciary,
employee or agent with respect to an Enterprise; and a person who acts in good
faith and in a manner he reasonably believed to be in the interest of the
Enterprise shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.

3. Indemnity in Third Party Proceedings. To the fullest extent permitted by
applicable law, the Company shall indemnify and hold harmless Indemnitee in
accordance with the provisions of this Section 3 if Indemnitee is a party to or
is threatened to be made a party to or is otherwise involved in any Proceeding
(other than a Proceeding by or in the right of the Company to procure a judgment
in its favor) by reason of the fact that Indemnitee is or was a director and/or
officer of the Company, or was serving at the request of the Company as a
director, officer, trustee, general partner, managing member, fiduciary,
employee or agent of an Enterprise, against all Expenses, judgments, fines and
amounts paid in settlement actually and

 

4



--------------------------------------------------------------------------------

reasonably incurred by, or in the case of retainers, to be incurred by,
Indemnitee (or on his behalf) in connection with such Proceeding or any claim,
issue or matter therein (including, but not limited to, the investigation,
defense or appeal thereof), Indemnitee shall have the right to employ
Indemnitee’s own legal counsel in any Proceeding for which indemnification is
available under this Section 3.

4. Indemnity in Proceedings By or In the Right of the Company. To the fullest
extent permitted by applicable law, the Company shall indemnify and hold
harmless Indemnitee in accordance with the provisions of this Section 4 if
Indemnitee is a party to or is threatened to be made a party to or otherwise
involved in any Proceeding by or in the right of the Company to procure a
judgment in its favor by reason of the fact that Indemnitee is or was a director
and/or officer of the Company, or is or was serving at the request of the
Company as a director, officer, trustee, general partner, managing member,
fiduciary, employee or agent of an Enterprise, against all Expenses actually and
reasonably incurred by, or in the case of retainers, to be incurred by,
Indemnitee (or on his behalf) in connection with such Proceeding; provided,
however that no indemnification shall be made under this Section 4 in respect of
any claim, issue or matter as to which Indemnitee shall have been adjudged to be
liable to the Company unless and only to the extent that the Delaware Court of
Chancery or the court in which such Proceeding was brought or is pending, shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity for such Expenses as the Delaware Court of Chancery or
such other court shall deem proper. Indemnitee shall have the right to employ
Indemnitee’s own legal counsel in any Proceeding for which indemnification is
available under this Section 4.

5. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of the
fact that Indemnitee is or was a director and/or officer of the Company, or is
or was serving at the request of the Company as a director, officer, trustee,
general partner, managing member, fiduciary, employee or agent of an Enterprise,
a witness or other similar participant in any Proceeding to which Indemnitee is
not a party, he shall be indemnified against all Expenses actually and
reasonably incurred by, or in the case of retainers, to be incurred by,
Indemnitee (or on his behalf) in connection therewith to be paid by the Company
within seven days of receipt by the Company of a statement from Indemnitee
requesting such payment and detailed such Expenses.

6. Indemnification for Expenses of Successful Party. Notwithstanding any other
provision of this Agreement to the contrary, to the extent that Indemnitee has
been successful on the merits or otherwise in defense of any Proceeding referred
to in Sections 3 and/or 4 of this Agreement, or in defense of any claim, issue
or matter therein, including dismissal with or without prejudice, Indemnitee
shall be indemnified against all Expenses actually and reasonably incurred by,
or in the case of retainers, to be incurred by, Indemnitee (or on his behalf) in
connection therewith. If Indemnitee is not wholly successful in any Proceeding
referred to in Sections 3 and/or 4 of this Agreement, but is successful on the
merits or otherwise (including dismissal with or without prejudice) as to one or
more, but less than all claims, issues or matters therein, including dismissal
without prejudice, Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred by, or in the case of retainers, to be incurred by,
Indemnitee (or on his behalf) in connection with each successfully resolved
claim, issue or

 

5



--------------------------------------------------------------------------------

matter to the fullest extent permitted by law. For purposes of this Section 6,
and without limitation, the termination of any claim, issue or matter in any
Proceeding referred to in Sections 3 and/or 4 of this Agreement (i) by dismissal
summary judgment, judgment on the pleading or final judgment, with or without
prejudice, or (ii) by agreement without payment or assumption or admission of
liability by Indemnitee, shall be deemed to be a successful determination or
result as to such claim, issue or matter.

7. Advances of Expenses. To the fullest extent permitted by applicable law, all
reasonable Expenses actually incurred by, or in the case of retainers, to be
incurred by, Indemnitee pursuant to Sections 3 and/or 4 of this Agreement in
connection with any Proceeding shall be paid by the Company in advance of the
final disposition of such Proceeding no later than 10 days after receipt by the
Company of a request for an Expense advancement with appropriate documentation.
Indemnitee’s entitlement to such Expenses shall include those incurred, or in
the case of retainers, to be incurred, in connection with any Proceeding by
Indemnitee seeking an adjudication or award in arbitration pursuant to this
Agreement. Such request shall reasonably evidence the Expenses incurred by, or
in the case of retainers, to be incurred by, Indemnitee in connection therewith.
Indemnitee shall qualify for advances upon the execution and delivery to the
Company of this Agreement, which shall constitute an undertaking providing that
Indemnitee undertakes to repay the advanced Expenses to the Company to the
extent that it is ultimately determined that the undersigned Indemnitee is not
entitled to be indemnified therefor by the Company. Such undertaking shall be an
unlimited general obligation of Indemnitee. The Company acknowledges and agrees
that this agreement of Indemnitee to repay is unsecured and interest free and
that advances hereunder shall be made without reference to Indemnitee’s
financial ability to make repayment.

8. Procedure for Determination of Entitlement to Indemnification.

(a) Notwithstanding any other provision of this Agreement to the contrary, in
order to obtain the indemnification provided under this Agreement, Indemnitee
shall submit to the Company a written request, including documentation and
information which is reasonably available to Indemnitee and is reasonably
necessary to determine whether Indemnitee is entitled to indemnification. The
Secretary of the Company shall, promptly upon receipt of a request for
indemnification, advise the Board of Directors that Indemnitee has requested
indemnification. Any Expenses incurred by Indemnitee in connection with
Indemnitee’s request for indemnification hereunder shall be borne by the
Company.

(b) Upon written request by Indemnitee for indemnification pursuant to
Section 8(a) hereof, a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall be made in the specific case:
(i) if a Change in Control shall have occurred, the Disinterested Directors
shall direct Independent Counsel to make such determination in a written opinion
to the Board of Directors of the Company, a copy of which shall be delivered to
Indemnitee; or (ii) if a Change in Control shall not have occurred, (A) by a
majority vote of the Disinterested Directors, even though less than a quorum of
the Board of Directors of the Company, or (B) by a committee of the
Disinterested Directors designated by a majority vote of Disinterested
Directors, even though less than a quorum, or (C) if there are no Disinterested
Directors

 

6



--------------------------------------------------------------------------------

or, if the Disinterested Directors so direct, by Independent Counsel in a
written opinion to the Board of Directors of the Company, a copy of which shall
be delivered to Indemnitee; and, if it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within 10 days
after such determination. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in cooperating with the person, persons or
entity making the determination discussed in this Section 8(b) with respect to
Indemnitee’s entitlement to indemnification, shall be borne by the Company
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

(c) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 8(b) hereof, the Independent
Counsel shall be selected as provided in this Section 8(c). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board of Directors of the Company, and the Company shall give written notice
to Indemnitee advising him of the identity of the Independent Counsel so
selected. If a Change in Control shall have occurred, the Independent Counsel
shall be selected by Indemnitee (unless Indemnitee shall request that such
selection be made by the Board of Directors of the Company, in which event the
preceding sentence shall apply), and Indemnitee shall give written notice to the
Company advising it of the identity of the Independent Counsel so selected. In
either event, Indemnitee or the Company, as the case may be, may, within 10 days
after such written notice of selection shall have been given, deliver to the
Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in this Agreement, and the objection shall
set forth with particularity the factual basis of such assertion. Absent a
proper and timely objection, the person so selected shall act as Independent
Counsel. If such written objection is so made and substantiated, the Independent
Counsel so selected may not serve as Independent Counsel unless and until such
objection is withdrawn or a court has determined that such objection is without
merit. If, within 20 days after submission by Indemnitee of a written request
for indemnification pursuant to Section 8(b) hereof, no Independent Counsel
shall have been selected and not objected to, either the Company or Indemnitee
may petition the Delaware Court of Chancery or other court of competent
jurisdiction for resolution of any objection which shall have been made by the
Company or Indemnitee to the other’s selection of Independent Counsel and/or for
the appointment as Independent Counsel of a person selected by the Court or by
such other person as the Court shall designate, and the person with respect to
whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 8(a) hereof.

(d) Indemnitee will be deemed a party to a Proceeding for all purposes hereof if
Indemnitee is named as a defendant or respondent in a complaint or petition for
relief in that Proceeding, regardless of whether Indemnitee is ever served with
process or makes an appearance in that Proceeding.

 

7



--------------------------------------------------------------------------------

(e) Indemnitee shall be entitled to indemnification hereunder without a separate
determination by or on behalf of the Company pursuant to Section 8(b) hereof
with respect to any Proceeding and/or any claim, issue or matter with respect
thereto: (i) which is resolved by agreement without any payment or assumption or
admission of liability by Indemnitee; or (ii) as to which a final decision on
the merits has been made by the court or other body with jurisdiction over that
Proceeding, in which Indemnitee was not determined to be liable with respect to
such claim, issue or matter asserted against Indemnitee in the Proceeding.

9. Presumptions and Effect of Certain Provisions.

(a) In making a determination with respect to entitlement to indemnification
hereunder, Indemnitee shall be presumed to be entitled to full indemnification
under this Agreement, and the Company shall have the burden of proof in the
making of any determination contrary to such presumption. Neither the failure of
the Company (including its Board of Directors or independent legal counsel) to
have made a determination prior to the commencement of such action pursuant to
this Agreement that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including its Board of Directors or independent
legal counsel) that Indemnitee has not met such applicable standard of conduct,
shall be a defense or admissible as evidence in any Proceeding for any purpose
or create a presumption that Indemnitee has acted in bad faith or has not met
the applicable standard of conduct.

(b) If the person, persons or entity empowered or selected under Section 8 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within 30 days after receipt by the Company
therefor, the requisite determination of entitlement to indemnification shall be
deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law; provided,
however, that such 30-day period may be extended for a reasonable time, not to
exceed an additional 15 days, if the person, persons or entity making the
determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto. The termination of any Proceeding described
in this Agreement by judgment, order, settlement or conviction, or upon a plea
of nolo contendere or its equivalent, shall not, of itself: (i) create a
presumption that Indemnitee acted in bad faith or in a manner which he/she
reasonably believed to be opposed to the best interests of the Company, or, with
respect to any criminal Proceeding, that Indemnitee has reasonable cause to
believe that Indemnitee’s conduct was unlawful; or (ii) otherwise adversely
affect the rights of Indemnitee to indemnification, except as may be provided
herein.

 

8



--------------------------------------------------------------------------------

(c) For purposes of this Agreement, Indemnitee shall be deemed to have acted in
good faith and in a manner reasonably believed to be in or not opposed to the
best interests of the Company, and, with respect to any criminal Proceeding, to
have had no reasonable cause to believe his conduct was unlawful (collectively,
“Good Faith”), if such action was based in good faith reliance on any of the
following: (i) the records or books of account of the Company and any other
Enterprise of which Indemnitee is or was serving at the request of the Company
as a director, officer, trustee, general partner, managing member, fiduciary,
employee or agent or information, opinions, reports or statements, including
financial statements and other financial information, concerning the Company and
any other Enterprise of which Indemnitee is or was serving at the request of the
Company as a director, officer, trustee, general partner, managing member,
fiduciary, employee or agent; (ii) information or records supplied to Indemnitee
by one or more officers or employees of the Company and any Enterprise of which
Indemnitee is or was serving at the request of the Company as a director,
officer, trustee, general partner, managing member, fiduciary, employee or agent
in the course of his/her duties; (iii) information or records given in reports
made to the Company or any other Enterprise of which Indemnitee is or was
serving at the request of the Company as a director, officer, trustee, general
partner, managing member, fiduciary, employee or agent, or supplied to
Indemnitee by appraisers, engineers, investment bankers, legal counsel,
independent certified public accountants or other persons as to matters
Indemnitee reasonably believed were within the professional or expert competence
of those persons; or (iv) the advice of legal counsel for the Company or any
other Enterprise of which Indemnitee is or was serving at the request of the
Company as a director, officer, trustee, general partner, managing member,
fiduciary, employee or agent. The provisions of this Section 9(c) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
the Indemnitee may be deemed to have met the applicable standard of conduct set
forth in this Agreement.

(d) The knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of the Company and any other Enterprise of which Indemnitee is
or was serving at the request of the Company as a director, officer, trustee,
general partner, managing member, fiduciary, employee or agent shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.

10. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 8(b) of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 7
of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 8(b) of this Agreement within the time
period provided in Section 9(b) after receipt by the Company of the request for
indemnification, (iv) payment of indemnification is not made pursuant to
Section 5, Section 6, the last sentence of Section 8(b) of this Agreement within
10 days after receipt by the Company of a written request therefor, or
(v) payment of indemnification pursuant to Section 3 or Section 4 of this
Agreement is not made within 10 days after a determination has been made that
Indemnitee is entitled to indemnification, Indemnitee shall be entitled to seek
a final adjudication by the Delaware Court of Chancery of his entitlement to
such indemnification or advancement of Expenses and appeals therefrom,
concluding in a final and unappealable judgment by the Delaware Supreme Court.
The Board of Directors

 

9



--------------------------------------------------------------------------------

shall not make a determination as to the final disposition of such adjudication.
Alternatively, Indemnitee may, at Indemnitee’s option, seek an award in
arbitration to be conducted by a single arbitrator chosen by Indemnitee and
approved by the Company, which approval shall not be unreasonably withheld or
delayed. If Indemnitee and the Company do not agree upon an arbitrator within 30
days following notice to the Company by Indemnitee that it seeks an award in
arbitration, the arbitrator will be chosen pursuant to the rules of the American
Arbitration Association (the “AAA”). The arbitration will be conducted pursuant
to the rules of the AAA, and an award shall be made within 60 days following the
filing of the demand for arbitration. The arbitration shall be held in Dallas,
Texas. The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration or any other claim.

(b) In the event that a determination shall have been made pursuant to
Section 8(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 10
shall be conducted in all respects as a de novo trial on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination.

(c) If a determination shall have been made pursuant to Section 8(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding commenced pursuant to
this Section 10, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

(d) In the event that Indemnitee, pursuant to this Section 10, seeks a judicial
adjudication of his rights under, or to recover damages for breach of, this
Agreement, Indemnitee shall be entitled to recover from the Company, and shall
be indemnified by the Company against, any and all expenses (of the types
described in the definition of Expenses in Section 2(d) of this Agreement)
actually and reasonably incurred by him in such judicial adjudication regardless
of whether Indemnitee ultimately is determined to be entitled to such
indemnification.

(e) The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 10 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.

11. Indemnification and Advancement of Expenses Under this Agreement Not
Exclusive; Survival of Rights. The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under the
Charter or Bylaws, any other agreement, any vote of stockholders or
disinterested directors, the General Corporation Law of the State of Delaware,
or otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee prior to
such amendment, alteration or repeal. To the extent that a

 

10



--------------------------------------------------------------------------------

change in the General Corporation Law of the State of Delaware, whether by
statute or judicial decision, permits greater indemnification or advancement of
Expenses than would be afforded currently under the Charter, Bylaws and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

12. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification or to receive advancement by the Company for a
portion of the Expenses, judgments, fines, penalties or amounts paid in
settlement actually and reasonably incurred by Indemnitee (or on his behalf) in
connection with such Proceeding, or any claim, issue or matter therein, but not,
however, for the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled.

13. Rights Continued. The rights of indemnification and to receive advancement
of Expenses as provided by this Agreement shall continue as to Indemnitee even
though Indemnitee may have ceased to be a director or officer of the Company and
shall inure to the benefit of Indemnitee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

14. No Construction as an Employment Agreement or Any Other Commitment. Nothing
contained in this Agreement shall be construed as giving Indemnitee any right to
be retained in the employ or as an officer of the Company or any of its
subsidiaries, if Indemnitee currently serves as an officer of the Company, or to
be renominated or reelected as a director of the Company, if Indemnitee
currently serves as a director of the Company or another Enterprise of which
Indemnitee is or was serving at the request of the Company as a director,
officer, trustee, general partner, managing member, fiduciary, employee or
agent, or affect the right of the Company to terminate, in the Company’s sole
discretion (with or without cause) and at any time, the Indemnitee’s employment
or position as a director, in each case, subject to any contractual rights of
the Indemnitee existing otherwise than under this Agreement.

15. Liability Insurance. The Company shall, from time to time, make the good
faith determination whether it is practicable for the Company to obtain and
maintain a policy or policies of insurance with reputable insurance companies
providing the officers and directors of the Company and any direct or indirect
wholly-owned subsidiary of the Company with coverage for losses from wrongful
acts or to ensure the Company’s performance of its indemnification obligations
under this Agreement. Among other considerations, the Company will weigh the
costs of obtaining such insurance coverage against the protection afforded by
such coverage. Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain such insurance if the Company determines in
good faith that such insurance is not necessary or is not reasonably available,
if the premium costs for such insurance are disproportionate to the amount of
coverage provided, if the coverage provided by such insurance is limited by
exclusions so as to provide an insufficient benefit or if Indemnitee is covered
by similar insurance maintained by

 

11



--------------------------------------------------------------------------------

a direct or indirect wholly-owned subsidiary of the Company. However, the
Company’s decision whether or not to adopt and maintain such insurance shall not
affect in any way its obligations to indemnify Indemnitee under this Agreement
or otherwise. To the extent the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, trustees,
general partners, managing members, fiduciaries, employees or agents of the
Company or any other Enterprise which such person serves at the request of the
Company, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms, to the maximum extent of the coverage available for any
director, officer, trustee, general partner, managing member, fiduciary,
employee or agent under such policy or policies.

16. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable under this
Agreement if, and to the extent that, Indemnitee has otherwise actually received
such payment under any contract, agreement or insurance policy, the Certificate
of Incorporation or Bylaws of the Company, or otherwise.

17. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including without limitation the
execution of such documents as may be necessary to enable the Company
effectively to bring suit to enforce such rights.

18. Exceptions. Notwithstanding any other provision in this Agreement, the
Company shall not be obligated pursuant to the terms of this Agreement, to
(i) indemnify or advance Expenses to Indemnitee with respect to any claim, issue
or matter therein, brought or made by Indemnitee, whether asserted directly or
by way of cross-claim, counter claim or the like (other than a claim to enforce
Indemnitee’s rights to indemnification and advancement of Expenses under this
Agreement), or (ii) indemnify Indemnitee with respect to any Proceeding in which
final judgment is rendered against Indemnitee for an accounting of profits made
from the purchase and sale or the sale and purchase by Indemnitee of securities
of the Company pursuant to the provisions of Section 16(b) of the Act.

19. Notices. Any notice or other communication required or permitted to be given
or made to the Company or Indemnitee pursuant to this Agreement shall be given
if made in writing and deposited in the United States mail, with postage thereon
prepaid, addressed to the person to whom such notice or communication is
directed at the address of such person on the records of the Company, and such
notice or communication shall be deemed given or made at the time when the same
shall be so deposited in the United States mail. Any such notice or
communication to the Company shall be addressed to the Secretary of the Company.

20. Contractual Rights . The right to be indemnified or to receive advancement
of Expenses under this Agreement (i) is a contract right based upon good and
valuable consideration, pursuant to which Indemnitee may sue, (ii) is and is
intended to be applicable to alleged acts or omissions occurring prior to the
date of this Agreement and (iii) shall continue after any rescission or
restrictive modification of this Agreement as to events occurring prior thereto.

 

12



--------------------------------------------------------------------------------

21. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby; to the fullest extent possible, the provisions of
this Agreement shall be construed so as to give effect to the intent manifested
by the provisions held invalid, illegal or unenforceable; and those provision or
provisions held to be invalid, illegal or unenforceable for any reason
whatsoever shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto.

22. Effective Date. The provisions of this Agreement shall cover claims or
Proceedings whether now pending or hereafter commenced and shall be applicable
to acts or omissions or alleged acts or omissions which heretofore have taken
place. The Company shall be liable under this Agreement, pursuant to Sections 3
and 4 hereof, for all acts of Indemnitee while serving as a director and/or
officer, notwithstanding the termination of Indemnitee’s service, if such act
was performed or omitted to be performed during the term of the Indemnitee’s
service to the Company.

23. Successors; Binding Agreement. The Company shall require and cause any
successor (whether direct or indirect) by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company,
by written agreement in form and substance reasonably satisfactory to
Indemnitee, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. As used in this Agreement, “Company” shall
mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid that executes and delivers the agreement provided for
in this Section 22 or that otherwise becomes bound by the terms and provisions
of this Agreement by operation of law. This Agreement shall be binding upon the
Company and its successors and assigns (including, without limitation, any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Company) and will
inure to the benefit of Indemnitee (and Indemnitee’s spouse, if Indemnitee
resides in Texas or another community property state), heirs, executors and
administrators.

24. Counterparts, Modification, Headings, Gender.

(a) This Agreement may be executed in counterparts, each of which shall
constitute one and the same instrument, and either party hereto may execute this
Agreement by signing any such counterpart.

(b) No provisions of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing and signed by
Indemnitee and an appropriate officer of the Company. No waiver by any party at
any time of any breach by any other party of, or compliance with, any condition
or provision of this Agreement to be performed by any other party shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same
time or at any prior or subsequent time.

 

13



--------------------------------------------------------------------------------

(c) Section headings are not to be considered part of this Agreement, are solely
for convenience of reference, and shall not affect the meaning or interpretation
of this Agreement or any provision set forth herein.

(d) Pronouns in masculine, feminine and neuter genders shall be construed to
include any other gender, and words in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise requires.

25. Exclusive Jurisdiction; Governing Law. The Company and Indemnitee agree that
all disputes in any way relating to or arising under this Agreement, including,
without limitation, any action for advancement of Expenses or indemnification,
shall be litigated, if at all, exclusively in the Delaware Court of Chancery,
and if necessary, the corresponding appellate courts. This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware applicable to contracts made and to be performed in such state
without giving effect to the principles of conflicts of laws. The Company and
Indemnitee (i) expressly submit themselves to the personal jurisdiction of the
Delaware Court of Chancery for purposes of any action or proceeding arising out
of or in connection with this Agreement, (ii) irrevocably appoint, to the extent
such party is not a resident of the State of Delaware, The Corporation Trust
Company, 1209 Orange Street, Wilmington, Delaware 19801 as its agent in the
State of Delaware as such party’s agent for acceptance of legal process in
connection with any such action or proceeding against such party with the same
legal force and validity as if served upon such party personally within the
State of Delaware, (iii) waive any objection to the laying of venue of any such
action or proceeding in the Delaware Court of Chancery, and (iv) waive, and
agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court of Chancery has been brought in an improper or
otherwise inconvenient forum.

26. Duration of Agreement. This Agreement shall continue until and terminate
upon the later of: (a) 10 years after the date that Indemnitee shall have ceased
to serve as a director and/or officer of the Company or director, officer,
trustee, general partner, managing member, fiduciary, employee or agent of any
other Enterprise which Indemnitee served at the request of the Company; (b) one
year after the final, nonappealable termination of any Proceeding then pending
in respect of which Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any proceeding commenced by Indemnitee
pursuant to Section 10 of this Agreement relating thereto; or (c) the expiration
of all statutes of limitation applicable to possible Proceedings to which
Indemnitee may be subject arising out of Indemnitee’s positions or relationships
described in Sections 3 and 4 of this Agreement.

27. Contribution. If it is established, under Section 8 or otherwise, that
Indemnitee has the right to be indemnified under this Agreement in respect of
any claim, but that right is unenforceable by reason of applicable law or public
policy, then, to the fullest extent applicable law permits, the Company, in lieu
of indemnifying or causing the indemnification of Indemnitee under this
Agreement, will contribute to the amount Indemnitee has incurred, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement or for Expenses reasonably incurred, in connection with that
Proceeding, in such proportion as is deemed fair and reasonable in light of all
the circumstances of that Proceeding in order to reflect:

 

14



--------------------------------------------------------------------------------

(a) the relative benefits Indemnitee and the Company have received as a result
of the event(s) or transactions(s) giving rise to that Proceeding; or

(b) the relative fault of Indemnitee and of the Company and its other
functionaries in connection with those event(s) or transaction(s).

28. Internal Revenue Code Section 409A. Expenses payable pursuant to this
Indemnity Agreement are intended to satisfy the indemnification arrangement
exception to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”). Notwithstanding any provision of this Agreement to the contrary, if any
reimbursement of an Expense constitutes deferred compensation subject to Code
Section 409A (other than a “tax gross-up payment”), such Expense shall be paid
by the end of the calendar year next following the calendar year in which the
Expense is incurred, and the amount of such Expenses eligible for reimbursement
during any calendar year will not affect the amount of Expenses eligible for
reimbursement in any other calendar year. With respect to an Expense that is a
“tax gross-up payment” as defined in the Treasury Regulations under Code
Section 409A, such tax gross-up payment will be paid to the Indemnitee by the
end of the calendar year following the calendar year in which the Indemnitee
remits the related taxes to the taxing authority. Any provision of this
Agreement to the contrary notwithstanding, if any payment provided for herein
would be subject to additional taxes and interest under Code Section 409A and if
Indemnitee’s receipt of such payment is not delayed until the Section 409A
Payment Date, then such payment will not be provided to Indemnitee (or
Indemnitee’s estate, if applicable) until the Section 409A Payment Date. The
“Section 409A Payment Date” is the earlier of (a) the date of Indemnitee’s death
or (b) the date that is six months and one day after Indemnitee’s “separation
from service” as defined in Code Section 409A.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Indemnitee have executed this Agreement as
of the date and year first above written.

 

APPROACH RESOURCES INC. By:       Name:       Title:     INDEMNITEE:

 

 

 

AMENDED AND RESTATED INDEMNITY AGREEMENT - SIGNATURE PAGE